PAYTON-O’BRIEN, Judge,
joined by CARBERRY, S.J., and BEAL, J., (dissenting in part and concurring in part):
I dissent from the majority opinion as to their resolution of the findings of guilty. However, I concur in affirming the sentence as approved by the convening authority.
As noted in the Panel’s opinion of 27 September 2011, Specification 1 of Charge I, charges the appellant with wearing his military uniform “when an inference of official sponsorship may be drawn....” The text of the DoD Instruction 1334.011 at issue states:
3.1.2 During or in connection with furthering political activities, private employment or commercial interests, when an inference of official sponsorship for the activity or interest may be shown.
(Emphasis added).
Notwithstanding the appellant’s statement to the military judge that “someone” would believe the Government was officially sanctioning or sponsoring his activity, I am convinced that no reasonable member of the public could infer that the Government was an official sponsor of his activity.2 Record at 53, 55.
First, the appellant’s behavior was criminal in nature (sodomy with one or more males, in the presences of others, an indecent act under the Uniform Code of Military Justice). I do not believe that a reasonable person could infer that the Government was officially sponsoring conduct that violated the UCMJ. Second, the sexually explicit activity depicted in the videos and photographs and the titles of those videos are so far removed from the official activities of the United States Government, the DoD, and specifically, the Marine Corps, that no reasonable person could infer that the Government was officially sponsoring the appellant’s activity or the videos. Furthermore, the Government’s sentencing document, Prosecution Exhibit 2, indicates that the “.com” web site is not a Government or military sponsored website. This too militates against an inference of official Government sponsorship.
While I have no doubt that the appellant desired to plead guilty to an orders violation rather than a sex offense, it is incumbent upon the military judge to ensure that there is a legal and factual predicate for the offense. In this instance, the military judge failed to conduct an adequate providence inquiry. When questioned by the military judge as to how someone could draw an inference that the Marine Corps was sponsoring his activity, the appellant replied that “someone would naturally assume that it was the Marine Corps giving me permission to do this, since I was wearing the uniform .... depending on how they would see it[,]” and thereafter agreed that “someone” would believe the Government was officially sanctioning or sponsoring his activity. Record at 53, 55. Despite these assertions that “someone” might infer official Government sponsorship, when applying a reasonableness standard, I do not find that a reasonable person would infer official Government sponsorship of the appellant’s homosexual pornographic videos or this pornographic web site. Indeed, even the appellant’s later statement to the military judge regarding his conduct, i.e., “... it’s not an image that people portray Marines doing, the negative sexual activity” is inconsistent with an inference of Government sponsorship and the appellant’s statement that the Ma*656rine Corps gave Mm permission to wear the uniform in the video. Id. at 77. Despite the contradiction of these statements, however, the military judge accepted the appellant’s guilty plea.
Since there is a substantial basis in both law and fact for questioning the plea, the finding of guilty of Specification 1 of Charge I should be set aside. United States v. Inabinette, 66 M.J. 320, 322 (C.A.A.F.2008).
As to Specification 3 of Charge I, the specification charged the appellant with violating the section 3-209 of the Joint Ethics Regulation “by wrongfully using his official capacity as a U.S. Marine, to wit: wearing a military uniform while posing in pornographic photographs.... ”
Section 3-209 states that endorsement of a non-Federal entity, event, product, service or enterprise may be neither stated nor implied by DoD or DoD employees in their official capacities and titles, positions, or organization names may not be used to suggest official endorsement or preferential treatment of any non-Federal entity.
The gravamen of the offense is the use of one’s official capacity, title, position and organizational name and not the wearing of the uniform. The military judge’s inquiry with the appellant, however, focused on the wrongful wearing of the Marine Corps physical training jacket in the video and never explored with the appellant whether he was acting in his official capacity or wrongfully used his title, position, or organizational name to imply endorsement of the video.
Although the appellant was authorized to wear the PT jacket as liberty attire and he admitted that his purpose in wearing the jacket in the video was to demonstrate that he was a Marine, there is no inquiry regarding the misuse of his official capacity, position, title and organization and no discussion regarding him making any reference in the video to being a sergeant on active duty in the Marine Corps or that he is a member of the Drum and Bugle Corps. Record at 57-71. I find that the appellant’s actions, i.e., appearing in pornographic videos for compensation while wearing a Marine Corps PT uniform jacket, do not amount to a misuse of his title, official capacity, organization, or position.
Since there is a substantial basis in both law and fact for questioning the plea, the finding of guilty of this specification should be set aside. Inabinette, 66 M.J. at 322
Additionally, I would find both Specifications 1 and 3 of Charge I constitute an unreasonable multiplication of charges with the sole specification under the Additional Charge. I would set aside the findings of guilty as to Specifications 1 and 3 under Charge I. When faced with an unreasonable multiplication of charges, one common judicial remedy is to merge the lesser offenses with the greater offense (or to dismiss the lesser offenses outright). While this may be common practice, I know of no requirement to adhere to this approach. Dismissal of unreasonably multiplied charges is an authorized judicial remedy at trial. United States v. Roderick, 62 M.J. 425, 433 (C.A.A.F.2006). Which charges should be dismissed is a question ultimately resolved as a matter of judicial discretion. See RULE FOR COURT-MARTIAL 907(b)(3), MANUAL FOR COURTS-MARTIAL, UNITED STATES (2008 ed.), Discussion. In this case the inadequacy of the inquiry and threadbare factual predicate for Charge I, Specifications 1 and 3, serve as the legal bases for us to disapprove the findings to the greater of these unreasonably multiplied charges and approve only the findings to the additional charge and its sole specification. Article 66(e), UCMJ, 10 U.S.C. § 866(c); United States v. Nerad, 69 M.J. 138, 146 (C.A.A.F.2010).
While I do not condone the appellant’s actions, and certainly the Government could have found easier, less creative ways to charge the appellant, such as a simple Marine Corps uniform regulation violation, the manner in which the appellant was charged in this case creates issues that could have been avoided by the Government and the court below. Trial judges have a greater role than just repeating questions from a providence guide, and while the majority does not take issue with this particular record as it pertains to this judge’s inquiry, it was clear from the outset of this trial that *657this military judge did not create a trial environment whereby challenges to his authority by the defense would be well-received by him.3
As to the sentence, I find the appellant’s misconduct in this case most analogous to a violation of Marine Corps Order P1020.34G, Chapter 1, Paragraph 1003(d), of 31 March 2003, under Article 92, UCMJ, for “appearing or participating in any event in public that would compromise the dignity of the uniform.” See R.C.M. 1003(c)(1)(B). As such, the maximum punishment for such a general order violation is two years confinement, reduction to pay grade E-l, total forfeitures and a dishonorable discharge. The sentencing landscape would not change with this action and the court could reassess. United States v. Buber, 62 M.J. 476, 478-79 (C.A.A.F.2006); United States v. Doss, 57 M.J. 182, 185 (C.A.A.F.2002). I agree with the majority that the minimum sentence the military judge would have awarded for what remains would have included confinement for 90 days, a fine of $10,000 and a bad-conduct discharge.
I would affirm only the finding of guilty to the Additional Charge and specification thereunder, and affirm the sentence as approved by the convening authority.

. I note that the specification indicates the appellant violated DOD Directive 1334.01, when the regulation at issue is actually Department of Defense Instruction 1334.01.


. Although the DoD Instruction at issue does not set forth a reasonableness standard, I cannot discern that any lesser standard should apply to this DoD uniform instruction. In comparison, the Code of Federal Regulations, 5 C.F.R. § 2635.702, governing the use of public office for private gain, in fact, sets forth a reasonableness standard ("could reasonably be construed to imply ... Government [sanction] or endorse[ment]”). Therefore, I apply a reasonableness standard to the DoD instruction at issue.


. In a pretrial motion for multiplicity and unreasonable multiplication of charges brought by the defense counsel, the military judge, who determined that the motion was untimely because it was filed outside the local court rule due dates, berated defense counsel in the presence of the appellant, and denied him an opportunity to be heard.